Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al, U.S. Patent Application Publication No. 2014/0242309  in view of  Chen et al, U.S. Patent Application Publication No. 2006/0094320 with evidence from “Natureworks:  Green Chemistry’s Contribution to Biotechnology Innovation, Commercialization, and Strategic Positioning”, dated 2009, pages 1-18, hereinafter “Natureworks”.
Foss discloses a nonwoven monocomponent, mono constituent polylactic acid nonwoven web for use in forming tea bags and other infusion beverages. See abstract.  The nonwoven comprises high and low melting PLA fibers.  The high melting fibers have a melt flow temperature in a range of 145-175 and the low melt at 105-165 C.  See paragraph 0019.  The 
Foss differs from the claimed invention because it does not clearly disclose making the tag of the teabag from PLA fibers.
However, it would have been obvious to have formed the entirety of the structure from PLA in order to provide a completely biodegradable and compostable structure.
Foss differs from the claimed invention because it does not clearly teach that the PLA is non-GMO.  
However, “Natureworks” discloses that PLA resins are free of any detectable genetic material and thus are not genetically modified since they contain no genetic material.  See page 15, second full paragraph.
Therefore, “Natureworks” provides evidence that the PLA of Foss would be non-GMO since it does not include any genetic material.
Since Foss discloses the same materials in the same amounts, it is reasonable to expect that the material of Foss would necessarily possess the claimed properties of compostability and biodegradability, since the same materials must have the same properties.
Further, the material of Foss is capable of use as a food wrapper.
Foss differs from the claimed invention because it does not clearly disclose employing different denier fibers.
However, Chen et al teaches employing fibers having different deniers in order to impart different properties to nonwoven materials, such as controlled porosity.  See paragraphs 0008, 0061.
Therefore, it would have been obvious to have employed different denier fibers in the nonwoven of Foss in order to provide different porosity and/or barrier properties to the structure.
With regard to the basis weights, it would have been obvious to have selected basis weights which produced a structure which was substantial enough to perform adequately without using excess materials for reasons of economy.  
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. Applicant argues that the instant fabric is impermeable.  However, the instant claims recite that the material is impermeable to undesired materials and preserving a tea bag or coffee bag or material therein.  The material of Foss comprises the same components in the same proportions and would therefore presumably have the same properties, or else could be modified to have the desired porosity and/or barrier properties depending on the amount of binder used and the denier of the fibers used as taught by Chen.  Further, the material of Foss is capable of being used as a wrapper for tea, coffee or other foodstuffs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789